Exhibit 10.1

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

AMENDMENT TO EMPLOYMENT AGREEMENT (“Amendment”) dated as of February 19, 2018
between The Middleby Corporation, a Delaware corporation (the “Company”),
Middleby Marshall Inc., a Delaware corporation (“MMI,” and collectively with the
Company, the “Employer”) and Selim A. Bassoul (“Employee”).

 

WHEREAS, the Employer is a party to an employment agreement with Employee dated
January 25, 2013 (the “Agreement”), the term of which was scheduled to end on
December 31, 2017;

 

WHEREAS, the Employer desires to continue and extend the term of employment of
Employee as President and Chief Executive Officer of the Company and MMI, and
Employee desires to continue to serve the Employer in his present capacities;

 

WHEREAS, the Employer and Employee wish to amend the Agreement as set forth
herein;

 

NOW THEREFORE, in consideration of the mutual covenants herein contained,
Employee’s employment by the Employer, the compensation to be paid Employee
while employed by the Employer, and other good and valuable consideration, the
receipt and sufficiency of which is acknowledged, the Employer and Employee
hereby agree as follows:

 

1.                                      Effective as of December 31, 2017,
Section 2 of the Agreement (“Term”) is amended in its entirety to read as
follows:

 

“The employment of Employee by the Employer under this Agreement as provided in
Section 1 shall be extended and shall be for a period commencing at the end of
the calendar day on December 31, 2017 (such that January 1, 2018 shall be the
“Effective Date”) and ending at the end of the calendar day on December 31,
2020, unless sooner terminated as hereinafter provided.”

 

2.                                      Effective as of the Effective Date,
Section 4(a) of the Agreement (“Base Salary”) is hereby amended by removing the
term “One Million Dollars” and replacing it with the term “One Million, Five
Hundred Thousand Dollars.”

 

3.                                      Effective as of the Effective Date,
Section 5(a) of the Agreement is hereby amended to add a new sentence at the end
thereof to read as follows:

 

Notwithstanding the foregoing, upon the occurrence of a Change of Control (as
defined in the Value Creation Incentive Plan), (i) the provisions of Section 9
of the Value Creation Incentive Plan shall apply with respect to Employee’s
entitlement to incentive compensation with respect to the then current
Performance Period (as defined in the Value Creation Incentive Plan) and any
completed Performance Periods at the time of the Change of Control and (ii) the
Compensation Committee of the Board of Directors of the Company may in its

 

--------------------------------------------------------------------------------


 

sole discretion determine that the amount of incentive compensation to be paid
under the Value Creation Incentive Plan shall be in respect of the full
Performance Period for the year of the Change of Control.

 

4.                                      Effective as of the Effective Date, the
Agreement is hereby amended to replace the definition of the term “Retirement
Salary,” which first appears in Section 6(a) of the Agreement (“Retirement
Benefits”), with the following definition:

 

For purposes of this Agreement, the term “Retirement Salary” shall mean One
Million Dollars.

 

5.                                      Effective as of the Effective Date, a
new Section 18 (“Indemnification”) is hereby added to the Agreement, to read as
follows:

 

18.                               Indemnification.  In his capacity as a
director, manager, officer, or employee of the Employer or serving or having
served any other entity as a director, manager, officer, or employee at the
Employer’s request, Employee shall be indemnified and held harmless by the
Employer to the fullest extent allowed by law from and against any and all
losses, claims, damages, liabilities, expenses (including legal fees and
expenses), judgments, fines, settlements and other amounts arising from any and
all claims, demands, actions, suits or proceedings, civil, criminal,
administrative or investigative, in which Employee may be involved, or
threatened to be involved, as a party or otherwise by reason of Employee’s
status, which relate to or arise out of the Employer, their assets, business or
affairs. The Company shall advance all expenses incurred by Employee in
connection with the investigation, defense, settlement or appeal of any civil or
criminal action or proceeding referenced in this Section 18, including but not
necessarily limited to legal counsel, expert witnesses or other
litigation-related expenses.  Employee shall be entitled to coverage under the
Employer’s or the Company’s directors and officers liability insurance policy in
effect at any time in the future to no lesser extent than any other officers or
directors of the Employer.  After Employee is no longer employed by the
Employer, the Employer shall keep in effect the provisions of this Section 18,
which provision shall not be amended except as required by applicable law or
except to make changes permitted by law that would enlarge the right of
indemnification of Employee.  Notwithstanding anything herein to the contrary,
the provisions of this Section 18 shall survive the termination of this
Agreement for any reason and the expiration of the term of this Agreement.

 

6.                                      Except as set forth herein, the
Agreement shall continue in full force and effect in accordance with its terms.

 

7.                                      This Amendment may be executed
simultaneously in two or more counterparts, any one of which need not contain
the signatures of more than one party, but all of which counterparts taken
together will constitute one and the same agreement.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date and year first above written.

 

 

THE MIDDLEBY CORPORATION

 

 

 

By:

/s/ John R. Miller III

 

 

John R. Miller III

 

 

Chairman, The Middleby Corporation

 

 

Compensation Committee

 

 

 

 

 

MIDDLEBY MARSHALL INC.

 

 

 

By:

/s/ John R. Miller III

 

 

John R. Miller III

 

 

Chairman, The Middleby Corporation

 

 

Compensation Committee

 

 

 

 

 

EMPLOYEE

 

 

 

By:

/s/ Selim A. Bassoul

 

 

Selim A. Bassoul

 

--------------------------------------------------------------------------------